COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 SHAWN CODY COLEMAN,                             §
                                                                  No. 08-10-00297-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                             421st Judicial District Court
                                                 §
 THE STATE OF TEXAS,                                          of Caldwell County, Texas
                                                 §
                   Appellee.                                        (TC#2005-240)
                                                 §


                                  MEMORANDUM OPINION

       Shawn Cody Coleman appeals his conviction, following a motion to adjudicate, for

aggravated assault with a deadly weapon, and possession of a prohibited weapon. Appellant was

sentenced to serve twelve and seven years concurrently, in the institutional division of the Texas

Department of Criminal Justice. Affirmed

       Appellant’s appointed counsel, has filed a brief in which he concludes that the appeal is

frivolous and without merit. Appellate counsel states that he has studied the record and has found

no error preserved for appeal that could serve as grounds for reversible error. The brief meets the

requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied,

388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of

the record, and demonstrating why, in effect, there are no arguable grounds to be advanced. See

High v. State, 573 S.W.2d 807 (Tex.Crim.App.1978). A copy of counsel’s brief has been

delivered to Appellant, and Appellant has been advised of his right to examine the appellate

record and file a pro se brief. No pro se brief has been filed.
       An appellate court may not address the merits of issues raised in an Anders brief, or those

raised in a pro se response. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005).

The Court may only consider: (1) whether the appeal is wholly frivolous, and issue an opinion

explaining that we have reviewed the record and found no reversible error; or (2) whether

arguable grounds for appeal exist, and if so, remand the case to the trial court so that new counsel

may be appointed to address those issues. Bledsoe, 178 S.W.3d at 826-27.

       Having carefully reviewed the record and counsel’s brief in this case, we agree that the

appeal is wholly frivolous and without merit. Further, we find nothing in the record that might

arguably support the appeal. Accordingly, the trial court’s judgment is affirmed.



October 5, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                -2-